Title: Gabriel de Sartine to the Commissioners, 12 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles le 12. 9bre 1778
      
      Mr. Defleury, Messieurs, m’a réprésenté que son fils unique, s’embarqua en 1776 pour se rendre en Amerique, ou il a servi les Etats Unis dans l’Armée du General Washington, avec assez de distinction pour mériter le grade de lieutenant Colonel, mais qu’ayant ête fait prisonnier et conduit au fort St. Augustin il n’a pas encore pû obtenir son Echange, et il se trouve dans l’Etat le plus deplorable. La Distinction que ce jeune militaire à merité au service des Etats Unis, parle en sa Faveur, et je suis persuadé, Messieurs, que vous aurez égard a la demande du Sr. Defleury, et je vous serai obligés de comprendre cet officier dans le premier Echange des Prisonniers. J’ai l’honneur d’etre avec la Consideration la plus distinguée, Messieurs, Votres tres humble et tres obeissant serviteur
      
       De Sartine
      
     